Title: To George Washington from James McGowan, 28 February 1794
From: McGowan, James
To: Washington, George


          
            Sir
            Doun [Scotland] 28 February 1794
          
          I beg your pardon for using the freedom of writing you about the following business. My
            Brother The Revd Mr Walter McGowan late Rector in the Parish of St James’s in the County
            of Ann Aroundal in the Province of Maryland N. America died on the 4th May 1786—He was
            married to a sister in Law of Colonel John Winyess at or near the place where my Brother
            lived. I understand his wife is also dead, and I suppose her friends will be entitled to
            the one half of the subjects left by my Brother, But as to this you know better than I
              do.
          In the month of October 1786 I sent over a Power of Attorney to William Stewart Esquire
            Merchant in the City of Annapolis in the Provence of Maryland
            empowering him to be my true and lawfull Attorney for me and in my name to ask demand
            sue for levy, recover and receive all such sums & sums of money, Chattles, Goods,
            retale & Effects real and personal, and all other demands whatever which are or
            shall become due owing pay[ab]le or belonging to my Brother within the Province of
            Maryland or else where in North America.
          This Power I granted him on the faith of doing Justice to me, and I never had the least
            doubt but he would prove a faithfull Attorney to me seeing he was so very Kind as [to]
            write to this Country to his Brother the deceased George Hoome late Esqr. of Argaty
            saying that my Brother had left considerable sums of money, and that it would be my
            Interest to send over a Power of Attorney to some Person or come over myself. This
            Letter had no sooner arrived when the late Revd Mr James Smith Minister of the Parish of
            Killmadock (in which Parish I reside) got a Letter inclosing another for me from my
            Sister in Law Mrs McGowan offering me £500 Sterl. for my share if I choosed to take it,
            altho’ she had every reason to believe my proportion might be more, She having
            understood that Mr Smith & my Brother having had a Correspondence which subsisted
            betwixt them for several years thought he would get me advised to take the offer, But
            having got a Letter from Mr Stewart saying that he recd my Power of Attorney I wrote my
            Sister in Law I would not accept of her offer—Which Letter of Mr Stewarts was dated 7
            May 1787 saying that he had drawn for me Negroes & furniture wearing Apparel Watches
            &ca (the wearing apparel Watches and a small sum of money I have received) £580
            Currency, which he had ardvirtized for sale, except the wearing Apparel—He having not
            got the Inventary compleated could not precisely inform what would be my proportion but
            from the idea that he had been able to form of it he thought I would have to receive
            between £1000 & £1200 Str.—From Letter of 25th April 1788 (which was the last Letter
            I recd from him) he mentions amount of Inventary returned to Commissarys Offie—
          
            
              Curry
              £1955. 8.10
            
            
              Amount of Debts upon Bond
               1170.11. 6½
            
            
              In all
              £3126.—. 4½
            
          

           besides the apparel & Cash—From what I could learn from
            his Brother Mr David Stewart who came to Britain for some time and
            sometime after returned back to America I had reason to believe my proportion would amt
            nearly to £2000 Currency; however in this I may be misinformed, but as I have had no
            Letters from him for several years past, and altho I have wrote him repeatedly will not
            answer me a Letter, I have therefore every reason to believe he is using my property
            himself, and does not intend to let me know any thing about it unless he is brought to
            Account, which his Letters if produced will clearly show he is accountable to me for my
            Negroes & Cash—The Interest of the money will very near amount to the Stock, for he
            at any rate has either disposed of the Negroes, or has them himself—His connections and
            acquaintances in this Country is surprised at his conduct, and every person who knows of
            the business is of the opinion that he is using my property for his own purposes—As I am
            but a very poor man he thinks he may use me as he pleases—I therefore was advised by the
            Gentlemen in this place to Address you at present, as you have it in your power to do
            something for me, and as my Brother was Teacher in your ffamily for several years you
            will on his account give me some assistance as I am but a poor man weak in circumstance,
            & having become old I am not able to support myself & ffamily—If this you do it
            will be a great service done me, If you speak to any other Gentleman in case it be not
            convenient for yourself I will grant a new Power to him, or if Mr Stewart will account
            for his Intremissions, or let me know what he had done I will allow him a suitable
            gratifcation for his trouble out of the first end of the subject, But this I leave for
            you to Judge—I will be very much obliged to you to acknowledge the Receipt of this
            Letter, and if you’l do for me, and when you write direct to me James McGowan Residenter
            in Doun by Stirling N. Britain. I am with the greatest respect
            Honourable sir Your most obedt & very humle Servt
          
            James McGowan
          
        